Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 1 of 7 Page ID
                                 #:3980


  1   BROWN NERI SMITH & KHAN, LLP
      Ethan J. Brown (SBN 218814)
  2    ethan@bnsklaw.com
      Nona Yegazarian (SBN 316458)
  3    nona@bnsklaw.com
      11601 Wilshire Blvd., Suite 2080
  4   Los Angeles, CA 90025
      Telephone: 310-593-9890
  5   Fax:        310-593-9980
  6   TIBERI LAW OFFICE
  7   Todd J. Tiberi (SBN 243967)
       ttiberi@tiberilaw.com
  8   100 Wilshire Blvd., Suite 700
      Santa Monica, CA 90401
  9   Telephone: 917-573-2802
      Fax:        805-347-7933
 10
      Attorneys for Plaintiff/Counter-Defendant
 11   DEN-MAT HOLDINGS, LLC
 12
                          UNITED STATES DISTRICT COURT
 13
                        CENTRAL DISTRICT OF CALIFORNIA
 14
                                    WESTERN DIVISION
 15
 16
       DEN-MAT HOLDINGS, LLC,
 17                                               Case No.: 2-18-cv-6358-CAS-JEM
                          Plaintiff/Counter-
 18                       Defendant,
                                                   PLAINTIFF’S INDEX OF
 19          v.                                    DEPOSITION DESIGNATIONS
 20    CAO GROUP, INC.,                            Final Pretrial Conference
 21
                          Defendant/Counter-
                                                   Date: Sept. 16, 2019
 22                       Plaintiff.               Time: 11:00 a.m.
                                                   Place: Courtroom 8D
 23                                                Judge: Hon. Christina A. Snyder
 24
                                                   Trial
 25                                                Date: Oct. 1, 2019
 26
 27
 28                                                Complaint Filed: July 23, 2018



                  PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 2 of 7 Page ID
                                 #:3981



  1   Plaintiff’s Case in Chief:
  2
  3    Deponent             Plaintiff’s         Objections
                            Deposition
  4
                            Designations
  5    Nathan Hult’s        7: 11-13
  6    March 20, 2019
       Deposition           8: 2-6
  7
       Testimony            10: 2-4
  8
                            10:25 - 12:5        FRE 401, 402
  9
                            12: 20-24           FRE 401, 402
 10
                            13:18 -14:6         FRE 401, 402
 11
                            14: 10-13           FRE 401, 402, 602
 12
                            14:23 - 15:6        FRE 401, 402, 602; foundation
 13
                            17: 1-12
 14
 15
                            21:3 - 22:8

 16                         24: 4-13            FRE 602, 611(c), 701; assumes

 17
                                                facts not in evidence

 18                         25:18 - 26:7        FRE 401, 402

 19                         27:2- 28:11

 20                         28:17 - 29:10
 21                         29:15 -30:6         FRE 602; foundation
 22                         30:14-16
 23                         30:20 - 31:16
 24                         31:19 - 32:10
 25                         32: 14-22
 26                         34:20-35:24         FRE 401, 402
 27                         42:21-25            FRE 611(c); foundation,
 28                                             assumes facts not in evidence


                 PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                            1
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 3 of 7 Page ID
                                 #:3982



  1
                           43: 11-16             FRE 611(c); foundation,
  2
                                                 assumes facts not in evidence
  3
                           43:20 - 44:2          FRE 611(c); foundation,
  4
                                                 assumes facts not in evidence
  5
                           44: 13-25
  6
                           47: 14-20
  7
                           49:18 - 50:1
  8
  9
                           52:24 - 53:10

 10                        54: 18-21             FRE 602

 11                        55: 6-13

 12                        76:21 - 77:5          FRE 611(c), 1003; foundation

 13                        77:11 -78:2           FRE 611(c), 1003; foundation
 14                        80:19-25              FRE 1003
 15                        82: 7-24              FRE 1003
 16                        83: 7-13              FRE 602; foundation
 17                        88:16 - 89:23         FRE 611(c), 1003; foundation
 18                        90:22 - 91:5          FRE 602
 19                        96: 2-13
 20                        97:13 - 98:7
 21                        99: 18-24             FRE 602, 611(c); already asked
 22                                              and answered
 23                        104: 19-25            foundation
 24                        105: 16-19            foundation
 25                        106:22 - 107:3
 26                        107:23 - 108:13
 27                        113: 6-10             FRE 602, 611(c); foundation
 28                        115: 3-7              FRE 602; foundation


                PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                             1
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 4 of 7 Page ID
                                 #:3983



  1
                           120: 8-22
  2
                           121: 1-11           FRE 602; assumes facts not in
  3
                                               evidence
  4
                           127: 10-17          FRE 602; foundation
  5
                           151: 8-11           FRE 401, 402
  6
                           153: 20-22          FRE 602; foundation
  7
  8                        Plaintiff’s         Objections
  9    Deponent            Deposition
                           Designations
 10
       Nathan Hult’s May   5: 8-11
 11    30, 2019
       Deposition          5: 14-15
 12
       Testimony           5:23- 6:2
 13
                           8: 1-12             FRE 401, 402
 14
                           10:23- 14:3         FRE 401, 402, 404, 602, 801,
 15
                                               802, 1003; foundation
 16
                           14:16-21            FRE 401, 402, 404, 602
 17
                           15:18- 20:24        FRE 401, 402, 602, 801, 802,
 18
                                               1003; foundation
 19
 20
                           21:9 - 23:3         FRE 401, 402; foundation

 21                        23: 17-19           FRE 401, 402; foundation

 22                        27:17- 28:15        FRE 401, 402; foundation

 23                        29: 10-13           FRE 401, 402, 801, 802;

 24                                            foundation

 25                        30:13- 31:21        FRE 401, 402
 26                        34:6 - 36:3         FRE 401, 402, 801, 802;
 27                                            foundation, misstates prior
 28                                            testimony, leading


                PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                           1
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 5 of 7 Page ID
                                 #:3984



  1
                           36:5 - 37:10        FRE 401, 402, 611(c), 801, 802;
  2
                                               foundation, already asked and
  3
                                               answered
  4
                           37:21 - 40:12       FRE 401, 402, 611(c), 801, 802;
  5
                                               foundation
  6
                           41:12 - 44:3        FRE 401, 402, 611(c), 801, 802;
  7
                                               foundation
  8
                           45: 7-22            FRE 401, 402, 611(c), 801, 802;
  9
                                               foundation
 10
                           46:17 -47:9         FRE 401, 402, 611(c), 801, 802;
 11
                                               foundation
 12
 13
                           47:17 - 49:25       FRE 401, 402, 404, 611(c), 801,

 14
                                               802; foundation

 15                        50:7 -51:10         FRE 401, 402, 801, 802

 16                        52:4 -53:5          FRE 401, 402, 801, 802;

 17                                            foundation

 18                        53: 10-13           FRE 401, 402, 611(c);

 19                                            foundation, compound

 20                        55: 13-18           FRE 401, 402, 611(c);
 21                                            foundation
 22                        56:3 - 58:25        FRE 401, 402, 611(c), 801, 802,
 23                                            1003; foundation, leading,
 24                                            assumes facts not in evidence
 25                        60:13 - 61:4        FRE 401, 402, 611(c), 1003;
 26                                            foundation, assumes facts not in
 27                                            evidence
 28


                PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                           1
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 6 of 7 Page ID
                                 #:3985



  1
                           62:11 - 65:6        FRE 401, 402, 602, 611(c), 801,
  2
                                               802; foundation, assumes facts
  3
                                               not in evidence
  4
                           66:23 - 67:11       FRE 401, 402, 611(c);
  5
                                               foundation, assumes facts not in
  6
                                               evidence
  7
                           72:11 - 73:18       FRE 401, 402, 611(c), 801, 802;
  8
                                               foundation, assumes facts not in
  9
                                               evidence
 10
                           75:13 - 76:17       FRE 401, 402, 602, 701, 801,
 11
                                               802, 1003; foundation, assumes
 12
                                               facts not in evidence
 13
                           77:15 - 78:7        FRE 401, 402, 602, 801, 802,
 14
                                               1003; foundation, assumes facts
 15
                                               not in evidence
 16
 17
                           78:22 - 82:24       FRE 401, 402, 602, 611(c), 801,

 18
                                               802, 1003; foundation, assumes

 19
                                               facts not in evidence

 20                        86:19 -87:10        FRE 401, 402, 602, 611(c), 801,

 21                                            802; foundation

 22                        88: 1-24            FRE 401, 402, 602, 611(c), 801,

 23                                            802; foundation, assumes facts

 24                                            not in evidence

 25                        91:19 - 92:1        FRE 401, 402, 602, 611(c);

 26                                            foundation

 27
 28


                PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                           1
Case 2:18-cv-06358-CAS-JEM Document 106-3 Filed 09/15/19 Page 7 of 7 Page ID
                                 #:3986



  1
                           92:12 - 93:12          FRE 401, 402, 404, 611(c), 801,
  2
                                                  802; foundation, assumes facts
  3
                                                  not in evidence
  4
                           94:11 - 96:18          FRE 401, 402, 602, 611(c), 701,
  5
                                                  801, 802; foundation
  6
  7
  8
      DATED: September 15, 2019            BROWN NERI SMITH & KHAN, LLP
  9
 10
                                           By: /s/ Ethan J. Brown
 11                                        Ethan J. Brown (SBN 218814)
 12                                        Attorneys for Plaintiff/Counter-Defendant
                                           Den-Mat Holdings, LLC
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                PLAINTIFF’S INDEX OF DEPOSITION DESIGNATIONS
                                             1
